DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 2, 9 and 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 9 of Patent No. 8,270,363.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are obvious variants of each other.

Instant Application (17/317001)
Patent 8,270,363
9.  A method for decoding control information by a User Equipment (UE), the method comprising: 

receiving a Physical Downlink Control Channel (PDCCH) from a transmitter at subframe k, and decoding a set of PDCCH candidates within a search space of the PDCCH at the subframe k, 

wherein each of the set of PDCCH candidates comprises L control channel elements (CCEs), wherein the L CCEs corresponding to a specific PDCCH candidate among the set of PDCCH candidates of the search space at the subframe k are located from a position given by using a variable Yk for the subframe k, where the variable Yk is based on a variable Yk_1 for a previous subframe k-1.
1.A method for decoding at a User Equipment (UE), the method comprising: 

receiving a Physical Downlink Control Channel (PDCCH) from a base station during a subframe k; and decoding a set of PDCCH candidates within a search space of the PDCCH during the subframe k, 

wherein each PDCCH candidate of the set of PDCCH candidates comprises a defined number of control channel elements (CCEs), wherein the CCEs, for a first PDCCH candidate of the set of PDCCH candidates, are consecutively located from a variable position within the subframe k, and wherein the variable position within the subframe k is determined, for the first PDCCH candidate of the set of PDCCH candidates, based upon the variable position within a previous subframe of the subframe k, wherein the CCEs corresponding to a specific PDCCH candidate of the set of PDCCH candidates are given by using a total number of CCEs included in the subframe k and the number of CCEs corresponding to the specific PDCCH candidate.

A user equipment (UE) for 




decoding control information, the UE comprising: a receiver adapted to receive a Physical Downlink Control Channel (PDCCH) from a transmitter at subframe k; and a decoder adapted to decode a set of PDCCH candidates within a search space of the PDCCH at the subframe k, wherein each of the set of PDCCH candidates comprises L control channel elements (CCEs), 




wherein the L CCEs corresponding to a specific PDCCH candidate among the set of PDCCH candidates of the search space at the subframe k are located from a position given by using a variable Yk for the subframe k, where the variable Yk is based on a variable Yk_1 for a previous subframe k-1.

9. A user equipment (UE), comprising: a receiver configured to receive a Physical Downlink Control Channel (PDCCH) from a base station during a subframe k; 

and a decoder configured to decode a set of PDCCH candidates within a search space of the PDCCH during the subframe k, wherein each PDCCH candidate of the set of PDCCH candidates comprises a defined number of control channel elements (CCEs), wherein the CCEs, for a first PDCCH candidate of the set of PDCCH candidates, are consecutively located from a variable position within the subframe k, and wherein the variable position within the subframe k is determined, for the first PDCCH candidate of the set of PDCCH candidates, 

based upon the variable position within a previous subframe of the subframe k, wherein the CCEs corresponding to a specific PDCCH candidate of the set of PDCCH candidates are given by using a total number of CCEs included in the subframe k and the number of CCEs corresponding to the specific PDCCH candidate.
16. (New) A non-transitory, computer-readable medium storing instructions which, when executed by one or more processors, cause performance of operations for decoding control information by a User Equipment (UE), the operations comprising: 

receiving a Physical Downlink Control Channel (PDCCH) from a transmitter at subframe k, and decoding a set of PDCCH candidates within a search space of the PDCCH at the subframe k, wherein each of the set of PDCCH candidates comprises L control channel elements (CCEs), 

wherein the L CCEs corresponding to a specific PDCCH candidate among the set of PDCCH candidates of the search space at the subframe k are located from a position given by using a variable Yk for the subframe k, where the variable Yk is based on a variable Yk_1 for a previous subframe k-1.
1.A method for decoding at a User Equipment (UE), the method comprising: 




receiving a Physical Downlink Control Channel (PDCCH) from a base station during a subframe k; and decoding a set of PDCCH candidates within a search space of the PDCCH during the subframe k, 



wherein each PDCCH candidate of the set of PDCCH candidates comprises a defined number of control channel elements (CCEs), wherein the CCEs, for a first PDCCH candidate of the set of PDCCH candidates, are consecutively located from a variable position within the subframe k, and wherein the variable position within the subframe k is determined, for the first PDCCH candidate of the set of PDCCH candidates, based upon the variable position within a previous subframe of the subframe k, wherein the CCEs corresponding to a specific PDCCH candidate of the set of PDCCH candidates are given by using a total number of CCEs included in the subframe k and the number of CCEs corresponding to the specific PDCCH candidate.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478